Title: To Benjamin Franklin from William Hodgson, 28 March 1780
From: Hodgson, William
To: Franklin, Benjamin


Dear sir
London 28 Mar: 1780
I wrote you on the 10th Current to which I beg to be referred— Since when I am much concerned to find that the Cartel Vessell is returned from Morlaix without a single prisoner in Exchange— I heard this from Plymo & have since been desired to go to the Sick & Hurt office who confirmed the Acc’t. They appear to be very much disgusted at the proceeding & say it is a breach of Faith— It was out of my Power to give any other Answer than a general one— that I imagined it was some mistake or neglect of office that I was firmly persuaded it was not your Intention, or consistent with your Character to deceive, the French Commissary of Marine at Morlaix gave the master of the Vessell a Certificate purporting that he had Rec’d 100 American Prisoners, but that he had no English prisoners in his power to return but that an Acct shou’d be kept with Monsr de sartine qui en avoit Conferre avec Mr Franklin— Those are the words. I hope Sr you will furnish me with such an explantion of this Affair as shall be satisfactory and expedite future exchanges at present untill the Affair is cleared up all further progress in this business must be put a Stop to— I am with great Respect Dr sir your most obedt sert
William Hodgson 
Addressed: A / Monsieur / Monsieur Franklin / à / Passy
Notation: William Hodgson London March 28. 80.
